Citation Nr: 1340963	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-35 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain additional records requested by the Veteran.  First, in compliance with his October 2012 request, the Agency of Original Jurisdiction (AOJ) should obtain the Veteran's Social Security Administration (SSA) records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Second, the AOJ should obtain any additional VA and private mental health treatment records identified by the Veteran, including his in-service mental health treatment records from Vicenza, Italy, and Ft. Hood, Texas, as described in his August 2010 substantive appeal.  Third, the AOJ should obtain the Veteran's service personnel records, and verify his dates of foreign service.  Thereafter, the AOJ should obtain a VA medical nexus opinion as to whether any acquired psychiatric disorder-including the major depressive disorder diagnosed by a VA clinician in October 2009-was incurred in service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact SSA and attempt to obtain the Veteran's records.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his psychiatric disorder, including depression.  After securing any necessary authorization, obtain all identified treatment records which are not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, that should be documented and the Veteran allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should attempt to obtain the Veteran's service personnel records and verify his dates and locations of foreign service.

4.  The AOJ should attempt to obtain any records of psychiatric and Mental Health Clinic treatment as may have occurred during the Veteran's service at Vicenza, Italy, and Fort Hood, Texas.

5.  Upon completion of the foregoing, the AOJ should obtain a VA medical nexus opinion from a knowledgeable source as to whether the Veteran's acquired psychiatric disorder-including his diagnosed major depressive disorder-was at least as likely as not (50 percent or better probability) incurred in service.

In forming an opinion, the provider should be aware that the Veteran reported experiencing "Depression or excessive worry" in his April 1982 Report of Medical History; was found to have "No Mental Disorder" by an in-service psychiatrist in May 1982; was diagnosed with "Major depression, single episode with psychotic features" by a private physician, Dr. Linden, in July and August 1997; and was diagnosed with major depressive disorder by a VA clinician in October 2009.

The rationale for any opinion offered should be provided.  If the author is unable to render an opinion without a resort to speculation, then the author must explain why this is so.

An examination of the Veteran is not necessary unless deemed so by the opinion provider.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


